United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3900
                                  ___________

Mary Bracey,                          *
                                      *
              Appellant,              *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Jim Lawson, individually and the      *    [UNPUBLISHED]
City of Little Rock, Arkansas,        *
                                      *
              Appellees.              *
                                 ___________

                            Submitted: June 26, 2003

                                 Filed: July 16, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Mary Bracey appeals the district court’s1 grant of summary judgment in favor
of appellees on her 42 U.S.C. § 1983 claim alleging First Amendment retaliation. We
affirm.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Bracey alleges that she was denied promotion in retaliation for having sent an
anonymous electronic mail (e-mail) message two years earlier in which she had
criticized a fellow employee’s job performance. The First Amendment protects a
public employee’s speech so long as it addresses a matter of public concern. Meyers
v. Neb. HHS, 324 F.3d 655 (8th Cir. 2003) (citing Connick v. Myers, 461 U.S. 138,
146 (1983)). Speech qualifies as a matter of public concern if it is “fairly considered
as relating to any matter of political, social, or other concern to the community.” Id.
Having reviewed the record in the light most favorable to Bracey, as we must on
summary judgment, we conclude that the district court determined correctly that
because Bracey’s e-mail message was purely job-related and thus did not qualify as
a matter of public concern, it did not constitute protected speech under the First
Amendment. Sparr v. Ward, 306 F.3d 589, 594 (8th Cir. 2002) (citing Bauzard v.
Meridith, 172 F.3d 546, 548 (8th Cir. 1999)). Additionally, Bracey failed to show
any causal connection between the e-mail message and any adverse employment
action, as is required of a successful claim of First Amendment retaliation under §
1983. Bechtel v. City of Belton, 250 F.3d 1157, 1162 (8th Cir. 2001).

      Accordingly, we affirm. See 8th Cir. R. 47B. Appellees’ motion to strike a
portion of Bracey’s appendix is denied as moot.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-